Citation Nr: 0302487	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left lower extremity disability.

2.  Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel




INTRODUCTION

The veteran had active service from November 1972 to February 
1974.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously-denied claims of entitlement to service connection 
for a left lower extremity disability.  The RO also denied 
the veteran's claim of entitlement to service connection for 
a heart condition.


FINDINGS OF FACT

1.  In an unappealed October 1993 rating decision, the RO 
denied service connection for postoperative fusion, left 
ankle.

2.  The evidence associated with the claims file subsequent 
to the RO's October 1993 rating decision is not new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a left lower extremity disability.

3.  There is no competent medical evidence which indicates 
that the veteran had heart disease in service or for many 
years after service.

4.  No medical evidence of record indicates that the 
veteran's heart condition is etiologically related to his 
military service.



CONCLUSIONS OF LAW

1.  The RO's October 1993 decision which denied service 
connection for a left foot disability is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2002).

2.  Since the RO's October 1993 decision, new and material 
evidence has not been received, and therefore the veteran's 
claim of entitlement to service connection for a left foot 
disability is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  A heart condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left foot disability and for a heart condition.  In 
substance, he contends that he has current left foot and 
heart disorders that are etiologically related to service. 

In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, a 
factual background, an analysis of the claim and a decision. 

The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues presently before the Board arose from a 
claim filed in September 2000, before November 9, 2000.  
The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  In this case, the 
VCAA and its implementing regulations are accordingly 
generally applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to 
a particular claim].

With respect to the issue of new and material evidence, 
however, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

Notice 

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The Board believes that with respect to the issue of new and 
material evidence,  although VA's duty to assist appears to 
be circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has recently held 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty 
to notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  See Quartuccio, 
supra.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to both issues on appeal.  
In November 2000, the RO sent the veteran letters which 
specifically notified him of the evidence necessary to 
substantiate his claim involving a heart condition and that 
if he wished to reopen his claim of entitlement to service 
connection for a left foot disability, he must furnish new 
and material evidence not previously considered.  

Crucially, in a March 2001 letter, the RO specifically 
notified the veteran of the evidence he was expected to 
obtain and which evidence VA would obtain.  The RO also 
outlined the evidence needed to support the veteran's claim.  
See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); see also 
Quartuccio, supra.  In addition, the veteran was notified of 
the pertinent law and regulations by the March 2002 statement 
of the case.

Duty to assist 

With respect to the first issue, which involves reopening a 
previously-denied claim, as alluded to above, under the VCAA, 
VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

With respect to the second issue, entitlement to service 
connection for a hart condition, VA's duty to assist attaches 
and will be discussed below.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
requested a hearing before a local VA hearing officer and 
indicated that he would submit additional records and 
evidence.  He was scheduled for the requested hearing in 
September 2002, but without explanation he failed to appear 
and he did not request that a hearing be rescheduled.  In 
addition, as of this date, no additional records or evidence 
have been received.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 



1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left lower extremity disability.

The veteran seeks to reopen his claim of entitlement to 
service connection for a left lower extremity disability, 
which was last denied in an October 1993 RO rating decision.  

Pertinent Law and Regulations

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  
See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  First, the adjudicator must 
determine whether the evidence added to the record since 
the last final decision is new and material.  If new and 
material evidence is presented or secured with respect to 
a claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all 
claims made on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [to be codified at 38 C.F.R. § 
3.156(a)].  Because the veteran filed his request to 
reopen his claim prior to that date, the earlier version 
of the law remains applicable in this case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the 
context of the entire record.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).

For certain chronic disorders, including arthritis and 
cardiovascular disease, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2002).

In addition, service connection may be also granted for 
any disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

Factual Background

Evidence previously considered

Evidence of record prior to the last final denial of service 
connection for a left lower extremity disability consists of 
the veteran's service medical records as well as hospital and 
VA examination reports.  

A review of the evidence reveals that the veteran was treated 
in service for pain and swelling in the left ankle.  A Match 
1973 podiatry clinic consultation sheet indicates that the 
veteran complained of left foot pain for the preceding two 
years.  He reported that he had fallen and injured his left 
ankle while training horses in 1971, prior to his enlistment 
in the service.  The veteran was diagnosed with sprain 
secondary to old injury and traumatic arthritis.  Subsequent 
service medical records continue to document left lower 
extremity problems; the veteran was placed on profile in 
October 1973 due to degenerative arthritis of the left ankle.  
A January 1974 separation examination report included 
reference to degenerative arthritis of the left ankle.     

The veteran left military service in February 1974.  In 
December 1988, he was admitted to Los Angeles VA Medical 
Center (VAMC) due to persistent pain and swelling in the left 
ankle.  It was noted that he had initially injured his ankle 
in 1972 while training horses, and that he had 
strained/sprained his ankle in 1985.  A left talonavicular 
fusion was performed.  

During a February 1989 VA examination, the veteran gave a 
history of a June 1972 pre-service ankle injury.  He also 
reported an in-service foot injury.  The veteran was wearing 
a left leg cast due to the recent surgery.

The October 1993 RO rating decision

In September 1992, the veteran filed a claim of entitlement 
to service connection for 
A left foot disability.  

An October 1993 rating decision denied service connection for 
a left ankle disability.  The RO indicated that the evidence 
showed that an injury to the left ankle occurred prior to the 
veteran's entry into active military service.  The RO 
determined that no aggravation of the condition was shown 
during the veteran's active military service from November 
1972 to February 1974.  

The veteran was notified of the denial and of his appellate 
rights in an October 1993 letter.  He did not seek appellate 
review within one year of notification.  

The additional evidence

In September 2000 the veteran sought to reopen his claim of 
entitlement to service connection for a left leg disability. 

The evidence associated with the file after October 1993 
consists of VA outpatient treatment records dated from March 
2000 to February 2001.  This evidence included a report 
showing that physical examination of the veteran's 
extremities was normal.  The remaining records involve 
complaints, findings and treatment involving unrelated 
medical conditions.  

Analysis
 
As an initial matter, the Board determined that the 
unappealed October 1993 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the Board inquiry revolves around whether the veteran has 
submitted evidence which is new and material and which is 
therefore sufficient to reopen his claim of entitlement to 
service connection for a left foot disability.

At the time of the October 1993 RO decision denying service 
connection, there was evidence of a left ankle disability.  
The RO in essence determined that the veteran had a right 
ankle disability which preexisted service and was not 
aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153. 

The veteran has submitted additional outpatient treatment 
records in connection with his attempt to reopen his claim.  
These records are new, as they were not associated with the 
claims file at the time of the October 1993 rating decision.
They are not, however, material in that they do not address 
the matter of whether the veteran's claimed left lower 
extremity disability was incurred in or aggravated by his 
military service.  Indeed, there is no indication that a left 
lower extremity disability currently exists.  Aside from a 
reference to the veteran's extremities being normal, there is 
no mention of the left lower extremity whatsoever.  
Accordingly, these records are not probative of the crucial 
issue of whether the veteran's preexisting left foot 
disability was aggravated by military service.  The Board 
emphasizes that the absence of evidence on that issue was the 
basis for the denial of the claim in October 1993.  In short, 
none of these records can be deemed material as defined under 
38 C.F.R. § 3.156 (2001).

The Board has also considered the veteran's own statements in 
support of his claim. In his April 2001 letter, he stated 
that he had broken the big toe of his left foot in May 1973 
while on active duty.  None of the veteran's service medical 
records reflects a broken big toe; however, the credibility 
of the veteran's statement is presumed.  See Justus, supra.  
In any event, in-service left lower extremity pathology is 
well documented in the record and has never been at issue.  

The key question is whether any current disability was 
incurred in or aggravated by the veteran's military service.  
In that respect, the veteran's own statements cannot be used 
to established such a connection.  It is now well established 
that lay statements cannot be used to establish a nexus 
between a current disability and service.  The Court has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Here, the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion concerning the diagnosis and etiology of 
his claimed left lower extremity disability.  His statements, 
therefore, unsupported by medical evidence, are neither 
probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court specifically noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  The veteran's statements are 
therefore not material.

In summary, the evidence received since the unappealed 
October 1993 RO rating decision does not show or even suggest 
that the veteran's left foot disability was incurred in or 
aggravated by his military service.  The evidence associated 
with the claims file subsequent to the RO's October 1993 
rating decision is not new nor so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a left lower 
extremity disability.  In the absence of new and material 
evidence, the October 1993 rating decision remains final, the 
veteran's claim is not reopened and the benefit sought on 
appeal remains denied.

Additional comments

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim for service connection for a 
left leg and foot disability.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).



2.  Entitlement to service connection for a heart condition.

The veteran is also seeking entitlement to service connection 
for a heart condition, which he contends was due to his 
active military service.

Initial matters

The law and regulations pertaining to service connection have 
been provided above and will not be repeated.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
Reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  The RO obtained 
service medical records, as well as post-service VA medical 
records identified by the veteran.  There is of record the 
report of a thorough VA physical examination which was 
completed in June 2000. 



Standard of review

The former statutory concept of a well grounded claim, 38 
U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

The veteran's service medical records show that he was seen 
for complaints of chest pain, shortness of breath and 
coughing in February 1973.  X-rays revealed no significant 
abnormalities, and the remaining records contain no further 
complaints, findings or diagnoses with respect to this 
incident.  The medical examination performed upon discharge 
revealed no abnormalities in this regard. The veteran's blood 
pressure as recorded as 118/68, and his heart was evaluated 
as normal.

Post-service VA medical records show that the veteran was 
seen in the emergency room in January 1988 complaining of 
chest pain.  The diagnosis was costochondritis.  

In June 2000, the veteran reported an episode of chest pain.  
He indicated that he had never experienced chest pain before.  
He stated that that he had had one episode of syncope in 
1987, after which he underwent extensive heart workup and was 
told that his arteries had "collapsed due to his elevated 
cholesterol level".  Examination in June 2000 revealed 
regular rate and rhythm, with no murmurs, rubs or gallops.  
Cholesterol was 278.  The initial impression was coronary 
artery disease.

Analysis

The veteran contends that his heart condition was incurred in 
service.

As previously noted, in order to establish service connection 
for the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, supra.

With respect to Hickson element (1), there is arguably 
medical evidence of record that the veteran currently has a 
heart condition, namely coronary artery disease.  

With respect to Hickson element (2), a review of the 
veteran's service medical records demonstrates no reference 
to cardiovascular disease.  As described by the Board above, 
there was reported one episode of complaints involving chest 
pain, coughing and shortness of breath, X-rays revealed no 
abnormalities and there was no reference to or diagnosis of a 
heart condition.  In fact, based on the veteran's presenting 
symptoms and family history, a tuberculin test was performed.  
There is no subsequent reference to this episode.

Following separation from service in February 1974, according 
to his own statements the veteran first sought treatment for 
his heart condition in 1987, thirteen years later.  The 
objective medical evidence of record indicates that heart 
disease was initially diagnosed in 2000, over a quarter of a 
century after the veteran left military service.  The Board 
concludes that the veteran's claimed heart condition did not 
become manifest to a compensable degree within one year 
following separation from service, which would render him 
eligible for service connection pursuant to 38 C.F.R. §§ 
3.307, 3.309 (2002).  

Accordingly, based on the absence of evidence of a heart 
condition in service or during the one-year presumptive 
period following service, the Board believes that Hickson 
element (2) has not been satisfied.

Turning to Hickson element (3), a medical nexus, there is no 
medical opinion which serves to link the veteran's current 
heart condition to service or to the one-year presumptive 
period following service.  None of the post-service medical 
records provide a nexus which links the veteran's heart 
condition to his complaints in service.   

Although the veteran contends that his current heart 
condition is attributable to service, as indicated above, as 
discussed above a lay person without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as diagnosis, date of onset or cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions].

The Board also notes that a link between the claimed 
disabilities and the veteran's service cannot be established 
through the continuity of symptomatology rule, 38 C.F.R. 
§ 3.303(b).  At least a decade elapsed after service before 
any heart complaints or pathology emerged.  

In summary, for the reasons and bases expressed above, in the 
absence of competent medical evidence of a heart condition in 
service or medical nexus evidence which links the veteran's 
heart condition to his complaints in service, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
heart condition.  The benefits sought on appeal are 
accordingly denied.




ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a left lower extremity, 
the appeal is denied.

Service connection for a heart condition is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

